09/02/2020
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                             Assigned on Briefs August 3, 2020

           STATE OF TENNESSEE ex REL. JAMES R. WILSON v.
                     HOWARD GENTRY, ET AL.

                  Appeal from the Chancery Court for Davidson County
                     No. 19-708-IV     Don R. Ash, Special Judge1
                        ___________________________________

                              No. M2019-02201-COA-R3-CV
                          ___________________________________


The petitioner sought a writ of mandamus to compel the production of the audio
recordings from his post-conviction proceeding pursuant to the Tennessee Public Records
Act. The trial court dismissed the petition, finding that the recordings were exempt from
disclosure. The petitioner appeals. We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S. and W. NEAL MCBRAYER, J., joined.

James R. Wilson, Only, Tennessee, pro se.

Robert E. Cooper, Jr. and J. Brooks Fox, Nashville, Tennessee, for the appellee, Howard
Gentry.

Herbert H. Slatery, III, Attorney General & Reporter; Andrée S. Blumstein, Solicitor
General; Janet M. Kleinfelter, Deputy Attorney General; and Andrew B. Campbell,
Senior Assistant Attorney General, for the appellee, Steve R. Dozier, Criminal Court
Judge for the 20th Judicial District.




      1
          Sitting by designation.
                                          OPINION

                                    I.     BACKGROUND

       In March 2019, James R. Wilson (“Petitioner”) sought access to the audio
recordings of his post-conviction hearing conducted on March 2, 2004, before the
Honorable Steve Dozier, Criminal Court Judge for the 20th Judicial District. Petitioner
sent public records requests to the court reporter at the hearing; Howard Gentry, the
Criminal Court Clerk; and the Office of Trial Administrator at the Metropolitan
Courthouse. Mr. Gentry advised Petitioner that the records were not in his possession.
He also forwarded the request to the Criminal Court. Judge Dozier denied the request, by
order filed on May 3, 2019. The order provided, in pertinent part, as follows:

       After a thorough review of [Petitioner’s] request, the Court respectfully
       denies [the] request. A transcript of the requested hearing was generated,
       and that transcript is the official record of the Court. While the written
       transcript is certified by the official court reporter to be a true[,] accurate[,]
       and complete transcript of the proceeding, audio-visual recordings of
       proceedings in this Court cannot be certified. Rather than constituting an
       official record of what occurred in the proceedings in this Court, audio-
       visual recordings are made for the purpose of aiding the court reporter in
       generating the transcript. The recordings do not only contain recordings of
       the statements which are publicly audible, but also include records of
       conversations occurring at counsel’s table for both the State and the
       Defendant, as well as comments by Judge Dozier to his staff. Under
       Davidson County Local Rules, no one is to have access to the audio-visual
       recordings of court proceedings except for “Judges, Chancellors, and full
       time court staff” absent written authorization from the affected Judge, and
       the recordings of those proceedings are to be password protected.
       Accordingly, these recordings are generated solely for the Court’s internal
       use and are generally protected. Thus, for the foregoing reasons, absent
       additional information regarding why this otherwise protected recording
       should be made available to the public, the Court finds that [Petitioner] is
       not entitled to the audio recording he has requested. Accordingly, [the]
       request must be respectfully denied.

(Citations omitted.).

       Petitioner then filed this petition for a writ of mandamus in the Chancery Court for
Davidson County against Mr. Gentry and Judge Dozier (collectively “Respondents”).
Petitioner sought disclosure of the audio recordings pursuant to the Tennessee Public
Records Act. Further, he claimed that Judge Dozier’s order denying such request was an
unlawful interference with his request and was entered without subject matter
                                              -2-
jurisdiction. Petitioner asserted that he never sought to certify the recording as the
official record but that he merely sought to establish a variance between the transcript and
what actually occurred at the hearing,

       Mr. Gentry issued a response in which he asserted that the records requested were
not in his possession or in the possession of the Criminal Court Clerk’s Office. Judge
Dozier filed a motion to dismiss, arguing, inter alia, that the requested records were
exempt from disclosure. Mr. Gentry joined in the motion.

       The case proceeded to a hearing, after which the trial court denied the petition and
entered an order of dismissal. As pertinent to this appeal, the court found as follows:

              Judge Dozier also moves for dismissal of the Petition claiming the
       recordings are exempt from disclosure under Tennessee Supreme Court
       Rule 34(2)(C), which states:

              The following Court Records [] shall be treated as
              confidential and shall not be open for inspection by members
              of the public:

                                            ***

              (v) . . . electronic records . . . created or received as part of a
              court’s judicial or administrative deliberative process[.]

                                            ***

              (viii) Any other . . . electronic record the disclosure of which
              would frustrate or interfere with the judicial function of the
              courts or potentially undermine the inherent constitutional
              powers granted the court[.]

       As explained in Judge Dozier’s [order], the recordings of the type requested
       by Petitioner are made to aid the court reporter in generating the official
       transcript, which is the official record of the Court. Beyond publicly
       audible statements, the recordings potentially include private conversations
       between Petitioner and his counsel, and comments by the Court to its staff.
       Accordingly, this Court finds the audio recordings constitute electronic
       records created as part of the court’s judicial process, the disclosure of
       which would frustrate or interfere with the judicial function of the Court.

Petitioner filed a timely appeal.

                                             -3-
                                      II.     ISSUES

       We consolidate and restate the issues on appeal as follows:

       A.     Whether the Chancery Court lacked subject matter jurisdiction to
       rule upon the petition.

       B.     Whether the Chancery Court erred in dismissing the petition.


                            III.   STANDARD OF REVIEW

       This appeal involves issues of law. The trial court’s conclusions of law are subject
to a de novo review with no presumption of correctness. Blackburn v. Blackburn, 270
S.W.3d 42, 47 (Tenn. 2008); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91
(Tenn. 1993).


                                    IV.     ANALYSIS

                                            A. & B.

        As a threshold issue, Respondents argue that the Chancery Court lacked subject
matter jurisdiction to consider the petition to issue a writ of mandamus to compel the
production of the audio recordings. Respondents explain that a writ must issue from a
court of superior jurisdiction. Blair v. Justice’s Court of Memphis, Cnty. of Shelby, State,
No. 65, 1990 WL 188629, at *1 (Tenn. Ct. App. Dec. 3, 1990) (agreeing with the State
that “trial court may not issue a writ of mandamus to compel a judge of a co-equal court
to take action”). Accordingly, Respondents claim that the Chancery Court may not
interfere with the Criminal Court in its performance of its duties. We acknowledge this
fact; however, Petitioner issued his public records request to Mr. Gentry, the Criminal
Court Clerk, and others similarly situated as presumably in charge of such records.

      Petitioner then filed his petition pursuant to the Tennessee Public Records Act,
which provides in pertinent part, as follows:

       (a)(1)(A) As used in this part and title 8, chapter 4, part 6, “public record or
       records” or “state record or records” means all documents, papers, letters,
       maps, books, photographs, microfilms, electronic data processing files and
       output, films, sound recordings or other material, regardless of physical
       form or characteristics, made or received pursuant to law or ordinance or in
       connection with the transaction of official business by any governmental
       agency.
                                            -4-
                                        ***

      (2)(A) All state, county and municipal records shall, at all times during
      business hours . . . be open for personal inspection by any citizen of this
      state, and those in charge of the records shall not refuse such right of
      inspection to any citizen, unless otherwise provided by state law.

Tenn. Code Ann. § 10-7-503(a) (emphasis added). Further, Tennessee Code Annotated
section 10-7-505 provides, in pertinent part, as follows:

      (a)     Any citizen of Tennessee who shall request the right of personal
      inspection of any state, county or municipal record as provided in § 10-7-
      503, and whose request has been in whole or in part denied by the official
      and/or designee of the official or through any act or regulation of any
      official or designee of any official, shall be entitled to petition for access to
      any such record and to obtain judicial review of the actions taken to deny
      the access.

      (b)    Such petition shall be filed in the chancery court or circuit court for
      the county in which the county or municipal records sought are situated, or
      in any other court of that county having equity jurisdiction. In the case of
      records in the custody and control of any state department, agency or
      instrumentality, such petition shall be filed in the chancery court or circuit
      court of Davidson County; or in the chancery court or circuit court for the
      county in which the state records are situated if different from Davidson
      County, or in any other court of that county having equity jurisdiction; or in
      the chancery court or circuit court in the county of the petitioner’s
      residence, or in any other court of that county having equity jurisdiction.
      Upon filing of the petition, the court shall, upon request of the petitioning
      party, issue an order requiring the defendant or respondent party or parties
      to immediately appear and show cause, if they have any, why the petition
      should not be granted. A formal written response to the petition shall not
      be required, and the generally applicable periods of filing such response
      shall not apply in the interest of expeditious hearings. The court may direct
      that the records being sought be submitted under seal for review by the
      court and no other party. The decision of the court on the petition shall
      constitute a final judgment on the merits.

In consideration of the foregoing, we conclude that the Chancery Court had jurisdiction
to consider a petition for access to such records.


                                            -5-
       Here, Petitioner filed a petition for a writ of mandamus. “A writ of mandamus is
an extraordinary remedy that may be issued where a right has been clearly established
and ‘there is no other plain, adequate, and complete method of obtaining the relief to
which one is entitled.”’ Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d
466, 479 (Tenn. 2004) (quoting Meighan v. U.S. Sprint Commc’ns Co., 942 S.W.2d 476,
479 (Tenn. 1997)); see also State ex rel. Ragsdale v. Sandefur, 389 S.W.2d 266, 269
(Tenn. 1965) (“The writ of mandamus is the proper remedy where the proven facts show
a clear and specific legal right to be enforced or a duty which ought to be and can be
performed, and relator has no other specific or adequate remedy.”). The filing of a
petition for a writ of mandamus was not warranted in this case given the remedy afforded
by the legislature in Tennessee Code Annotated section 10-7-505, namely the filing of a
petition to obtain judicial review of the actions taken to deny access to the requested
record.2

        In the event of further appellate review and given Petitioner’s status as a pro se
litigant, we will review the court’s denial of the petition and dismissal of the action.
Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003) (“Even though the courts
cannot create claims or defenses for pro se litigants where none exist, they should give
effect to the substance, rather than the form or terminology, of a pro se litigant’s papers.”)
(citations omitted). The Tennessee Public Records Act provides that all public records,
including sound recordings, must be made available and open for personal inspection
unless otherwise provided by state law. Tenn. Code Ann. § 10-7-503(a). As noted by the
trial court, Rule 34(2)(C) of the Tennessee Supreme Court Rules provides, in pertinent
part, as follows:

       (C) The following Court Records shall be treated as confidential and shall
       not be open for inspection by members of the public:

                                              ***

       (v) Written or electronic conference records, notes, memoranda, reports, or
       other documents of a similar nature prepared by a judge, judicial staff, or
       Administrative Office of the Courts on behalf of, or at the direction of, a
       court or judge. This includes written or electronic records, notes,
       memoranda, reports, or other documents of a similar nature created or
       received as part of a court’s judicial or administrative deliberate process
       unless intentionally filed as part of the Case Record;

                                              ***

       2
          The court declined to grant dismissal of the petition based upon this distinction because
Petitioner’s attempt to gain access to the records through the Tennessee Public Records Act was
ineffective.
                                               -6-
       (viii) Any other written or electronic record the disclosure of which would
       frustrate or interfere with the judicial function of the courts or potentially
       undermine the inherent constitutional powers granted the court, in addition
       to the powers recognized in Tennessee Code Annotated sections 16-3-501
       through 16-3-504.

We, like the trial court, believe that the recordings at issue were made to aid the court
reporter in generating the official transcript and that the recordings constitute electronic
records created as part of the court’s judicial process, the disclosure of which would
frustrate or interfere with the judicial function of the court. The record reflects that
Petitioner was provided with a copy of the official transcript that was certified by the trial
court. With the above considerations in mind, we affirm the denial of the petition and the
dismissal of the suit. All other tangential issues raised by Petitioner in his brief are
pretermitted as moot.


                                  V.     CONCLUSION

      The case is remanded to the trial court for such further proceedings as may be
necessary. Costs of the appeal are taxed to the appellant, James R. Wilson.

                                                  _________________________________
                                                  JOHN W. MCCLARTY, JUDGE




                                            -7-